Citation Nr: 1324687	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  06-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2007, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  The case was before the Board in October 2007 when it was remanded for additional development.

In April 2010, the Board issued a decision which reopened the Veteran's claim of service connection for PTSD, and denied the claim on de novo review.  The appellant appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court endorsed a Joint Motion for Partial Remand (Joint Motion) of the parties and remanded the matter for development and readjudication consistent with the instructions in the Joint Motion.  In the Joint Motion, the parties noted that the aspect of the April 2010 Board decision that reopened the claim was not disturbed.  The case was again before the Board in April 2012 when it was again remanded for development.

The Board notes that in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a claim for service connection for a psychiatric disability (and that such matter(s) is/are before the Board).  In the instant case, the matters of service connection for PTSD and for a psychiatric disability(ies) other than PTSD are handled separately because there was a prior final decision in the matter of entitlement to service connection for PTSD (see Clemons, supra).  The Joint Motion does not provide otherwise.

In April 2010, the Board referred to the Agency of Original Jurisdiction (AOJ) the matter of service connection for a psychiatric disability other than PTSD.  The Board referred to issue to the AOJ again in April 2012.  In a December 2012 rating decision, the RO denied entitlement to service connection for a psychiatric disability other than PTSD.  The Veteran has not appealed this decision and the issue is not in appellate status before the Board at this time.


FINDING OF FACT

The Veteran is not shown to have engaged in combat; there is still no credible supporting evidence that the claimed in-service stressors occurred; any recorded diagnosis of PTSD is not based on a stressor event corroborated by independent and credible supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. §  3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication and prior to the most recent readjudication of his claim.  Notification letters sent in June 2005, March 2006, July 2012, and August 2012 explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  All notice was provided prior to the most recent RO-level readjudication of the case, as evidenced by the February 2013 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

This case involves a contention which may fall within the category of situations, to include allegations of personal assault stressor incidents, where it is not unusual for there to be an absence of service records documenting alleged events.  38 C.F.R. § 3.304(f)(5) recognizes that service records may not contain evidence of personal/sexual assault, and that alternative sources may provide credible corroborating evidence of an in-service personal assault stressor.  38 C.F.R. § 3.304(f)(5) provides that in cases of an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

In a claim based on in-service personal assault, VA must ensure that the claimant has been advised that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  None of the above notice letters provided the Veteran with information necessary to establish a claim for service connection for PTSD based on an in-service personal assault.

Failure to meet VA's notice requirements is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication,  as when (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds that there is no prejudice in adjudicating the claim without further notice.  This case has been pending for many years, and for many of those years the Veteran has been represented by an experienced attorney (his current representative) who should be well-versed in, and presumably advised the Veteran of, governing law and regulations.  By now, based on the fact that he has been receiving counsel from an experienced attorney he should have acquired actual knowledge of the types of evidence that may support his claim, and should not be prejudiced by a  notice defect in the past.  During the pendency of this appeal, including through appeal to the Court and years of representation by an experienced attorney, the Veteran has taken advantage of opportunity to submit evidence, has advanced legal arguments directly citing 38 C.F.R. § 3.304(f), and has not alleged that notice was less than adequate.
Additionally, the Veteran and his attorney have further shown actual knowledge of the type of evidence which can substantiate a personal assault claim in that the Veteran has actually submitted a pertinent witness statement from his ex-wife concerning the alleged in-service assault and, furthermore, his July 2007 hearing testimony alleged that he received private mental health treatment in the years following the claimed assault stressor (but he was unable to recall the name of the provider).  The Board also observes that the Veteran's testimony with regard to in-service assault is not merely uncorroborated by the contemporaneous evidence; as discussed below, it is contradicted by probative evidence.  The Veteran has cited a current scar as a residual of the event when contemporaneous STRs strongly contradict his account that any scar on his back was incurred during service (they show a lone back scar present at the beginning and the conclusion of service).  The Veteran has also attempted to corroborate the alleged in-service assault through submission of a service treatment record (STR) alleged to come from a double-sided original that the Board has determined is inauthentic.  The Board finds that no useful purpose would be served by further delaying this case by providing additional notice to the Veteran at this time, and there is no prejudice in proceeding with a final decision at this time.

The Veteran's STRs are associated with his claims file, and pertinent postservice treatment records have been secured.  He has been afforded a VA examination, and the October 2012 VA examination report is in the record.  The Board finds that the October 2012 VA examination report is adequate for the purposes of this decision.  (The Board notes that the Veteran is not shown to have engaged in combat and, as discussed below, has not provided credible evidence to corroborate his alleged stressor events in service.  Without evidence that the Veteran engaged in combat or credible evidence corroborating an alleged stressor event in service, even an unequivocal diagnosis of PTSD accompanied by a medical opinion relating it to service would not suffice to establish service connection for PTSD.  See 38 C.F.R. § 3.304(f).)

The Board finds there has been substantial compliance with the instructions of the April 2012 Board remand regarding the issue at hand (directing that the RO take steps to attempt to corroborate the Veteran's alleged in-service stressors).  A December 2012 letter to the Veteran and his representative requested original copies to corroborate pertinent service records (the Board has since had the opportunity to review the purported original, as discussed below), and asked for additional information regarding the Veteran's alleged involvement as a civilian diving student in a rescue and recovery activity following a civilian helicopter crash.  As discussed below, although the Veteran has provided some information including newspaper documentation of the occurrence of a civilian helicopter crash, evidence of record does not corroborate that the Veteran was involved in either of the featured alleged stressor events in this case.  Documentation in the claims-file shows that the AOJ's attempts to obtain potentially pertinent hospital records regarding any pertinent treatment at Patuxent Naval hospital failed to produce any evidence corroborating the Veteran's claims.  The AOJ issued a Formal Finding of Unavailability with regard to the search for such records in January 2013.

To the extent that the Board's remand directives also sought to solicit, from the Veteran and his attorney, argument explaining their belief that the revised 38 C.F.R. § 3.304(f) applies to this case in a manner supportive of the claim, the Veteran's attorney has submitted multiple written statements discussing his legal theory of entitlement in this matter.  The thorough presentations of the Veteran's attorney clearly reflect that he has reviewed the April 2012 Board remand and is aware of its contents and of the need to discuss the argument involving this legal theory.

The Veteran's attorney has repeatedly contended that additional development, including a new VA examination, may be warranted as part of the attorney's suggested applicability of 38 C.F.R. § 3.304(f)(3) in this case.  As discussed in more detail below, the Board finds that the attorney's legal theory involving the asserted applicability of 38 C.F.R. § 3.304(f)(3) is incorrect.  There is no basis for a remand for additional development or a new VA examination at this time.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2007 Board hearing the undersigned identified the issue on appeal and the hearing featured discussion of the facts with regard to the elements of the claim.  The undersigned specifically noted the issue as including entitlement to service connection for PTSD.  The Veteran was assisted at the hearing by an accredited representative (from his then-service representative Blinded Veterans Association).  The representative and the undersigned then asked questions to ascertain the Veteran's contentions and identify potentially pertinent facts and evidence.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim (occurrence of an in-service stressor, a current diagnosis of PTSD, and a nexus between the two) and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  The Veteran's representative and the undersigned asked questions to draw out evidence which related the Veteran's PTSD diagnosis to active service, and the Veteran discussed his claimed in-service stressor events in detail.  

Furthermore, in October 2007 the Board remanded this case to ask the Veteran to submit specified additional evidence that may support his claim, and in April 2012 the Board again remanded the case with similar instructions.  The Board further afforded the Veteran's attorney the opportunity to present a purported original copy of a potentially pertinent service record for inspection in July 2013 in accordance with the attorney's expressed desire to not relinquish possession of the evidence.  The Board also again notes that during the pendency of this appeal, including through appeal to the Court and years of representation by an experienced attorney knowledgeable in the pertinent law, the Veteran has taken advantage of ample opportunity to submit evidence addressing the key elements of his claim.  Significantly, he has submitted lay statements, newspaper documentation, and a copy of an STR as evidence expressly intended to corroborate his claimed in-service stressors.  To send him a letter to further suggest that the Veteran submit evidence which may have been overlooked would be "an idle and useless formality."  NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).
The Veteran has submitted evidence and has not identified any additional pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist is met and will address the merits of the claim.

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system) with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks service connection for PTSD on the basis he incurred PTSD as a result of traumatic stressor events he alleges he experienced during his active duty service.

Service personnel records show that the Veteran served in the U.S. Navy as an aviation structural mechanic.  STRs show that on June 1972 service entrance physical examination and August 1976 service separation physical examination, he was noted to have a post-back laceration scar.

December 2002 to September 2003 VA treatment records note that the Veteran had a history of depression, and show that he received psychiatric treatment in November 2003 as part of his participation in the blind rehabilitation program.

A May 2003 letter from the Veteran's private psychiatrist, Dr. C.R.C., states that although he has been treating the Veteran since December 2001 for anxiety and depression related to his hepatitis C, the Veteran has also been observed to have symptoms related to PTSD from his military service.  Dr. C.R.C. stated that although the Veteran did not serve in combat, he was the victim of several episodes of physical violence and also lost friends in a crash.  Therefore, in his opinion, the Veteran suffered from PTSD related to incidents that occurred during service.  No other in-service stressor event was identified at the time of this accounting of the Veteran's pertinent traumas.

An August 2003 independent medical opinion from R.A.H., D.O., prepared following an early July 2003 outpatient evaluation and review of prior records, presents the author's opinion that the Veteran sustained emotional stressors in service that resulted in the development of PTSD.  This opinion was based on statements from the Veteran that he was subjected to physical and racial violence that resulted in permanent harm, and on findings reported by Dr. C.R.C.  This lengthy and thoroughly detailed report documents, in pertinent part, that the Veteran identified in-service stressor events featuring altercations involving "physical violence," "racial violence," "was spat upon by an individual," "was assaulted twice and stabbed on two occasions," and "during basic training an air crash occurred in the squadron killing one of his friends."  The report also indicates that the Veteran described "loosing [sic] friends during his service activities."

The evidence of record also contains a single page document submitted by the Veteran that appears to be a copy of an STR and notes suture removal in March 1974 at the Naval Hospital in Patuxent River, Maryland.  The injury was noted to be well-healed with no infection noted.  The record does not show patient identification nor the anatomical location of the sutures removed.  The Veteran has more recently submitted a double-sided copy which shows the March 1974 STR on one side and one of the Veteran's STRs from March 1975 on the other; as discussed in the analysis section, below, the Board has determined that this double-sided copy does not correspond to the correct single-sided original of the March 1975 STR; the double-sided document is not an authentic STR and the March 1974 STR copy without patient identification continues to stand alone with no authentication.

The Veteran's VA outpatient treatment records (most recently updated in Virtual VA through a date in February 2013) show that the Veteran has been given a diagnosis of, and receives treatment for, PTSD.

An August 2003 VA mental health report shows that the Veteran reported he was stabbed in the back in either December 1973 or 1974 during an interracial fight that took place as he was leaving the Enlisted Men's Club.  He also reported that in 1973, he helped recover bodies after a plane carrying his squadron friends crashed.  The 1973 plane crash incident was emphasized by multiple repetitions in the report, identifying the Veteran's involvement in recovering the bodies of 10 friends in that crash as the key in-service trauma.  The Veteran also described another search and rescue mission, during which he became separated from his dive team; when he emerged from the water and found darkness, he became panic-stricken and was unable to dive again.

An August 2004 supplemental independent medical opinion from R.A.H., D.O., presents the author's statement that he disagreed with the April 2004 denial of service connection for PTSD because "[Dr. C.R.C.], a board-certified psychologist [had] unequivocally confirmed from a psychiatric standpoint that the stressful events that [the Veteran sustained] in the military were in fact service connected and occurred in the course and scope of his navy career and did result in the subsequent development of [PTSD]."

A November 2004 letter from the Veteran's former spouse, C.K., states that she was present during an altercation that took place in Spring 1974 and resulted in the Veteran being cut and requiring stitches.  C.K. stated she took him to the base hospital where a corpsman cleaned the wound and stitched him up.  Approximately one week later, a base physician removed the stitches.  She stated that, for career purposes, they requested that the treatment not be documented.

February 2007 to September 2007 private treatment records from Dr. S.T. show that the Veteran received psychiatric treatment for alcohol dependence and situational stress.

In testimony at the July 2007 videoconference hearing the Veteran described two in-service stressors.  The first occurred when he was assaulted after leaving an Enlisted Men's Club and was stabbed in the back, requiring stitches for treatment; he was unable to recall the year of this event.  The second stressor occurred during his involvement in an attempted rescue following a civilian helicopter crash in the Patuxent River in Maryland.  He described being separated from his dive team during the search and rescue mission and subsequently experiencing anxiety.  The Veteran testified that he received mental health treatment for symptoms related to these traumas more proximately to service than is documented in the record, but was unable to recall the name of the private provider(s).

August 2007 private treatment records from Parkland Memorial Hospital show that the Veteran was hospitalized for a week following an overdose of medications prescribed by his psychiatrist.  He was noted to have a history of depression and alcohol abuse.

Private treatment records from Dr. C.T. (beginning in August 2007) note that the Veteran had a history of depression and was being followed by a psychiatrist.

In July 2009, his psychiatrist, Dr. F.V.L., stated that the Veteran had related several traumatic stressors in his life, but one occurred in service when he was stabbed in the back in the parking lot of the Enlisted Men's Club.  Dr. F.V.L. then noted that the Veteran presented with symptoms consistent with PTSD and had been receiving individual and group therapy in the PTSD clinic.

A December 2009 VA treatment record from Dr. F.V.L., states: 

 [The Veteran] has been treated with medications and therapy for PTSD and depressed mood at this medical center for the past 16 months.  He has reported that the stressor for this diagnosis occurred while he was on active duty in the Navy in approx 1975, when he was assaulted and stabbed in the back with a knife.  He was medically treated for that wound in the Navy, and still bears the scar of that wound, which he has shown to this provider.  He states he has forwarded records of the care he received while in the military, and forwarded an eyewitness statement regarding this assault.  He feels he has adequately proven this incident happened as he has related, and it is my professional opinion that such an assault is sufficient to have engendered symptoms of [PTSD].

The claims-file contains notarized photocopies of photographs that the notary public has described as photos of a scar on the Veteran's back.

VA medical records, including in September 2011, document that the Veteran currently has multiple scars on his back.  The Veteran asserts, including as presented in his attorney's March 2013 written statement, that there are "two scars on the veteran's back, a 7 cm scar on the left lateral mid back and a 14 cm scar on the left flank (from the stabbing)."

The Veteran's attorney submitted a written statement in March 2012 explaining the Veteran's current allegations of in-service stressors, and clarifying: "he does not have a stressor involving a plane crash or helicopter crash with members of his squadron.  His only stressor involving a crash is the helicopter crash...."  This statement also includes the argument, discussed in more detail below, that application of 38 C.F.R. § 3.304(f)(3) in this case compels that VA must proceed in this case by considering at least one of the Veteran's alleged stressors to be verified by the Veteran's lay testimony alone.

The Veteran's attorney submitted a written statement in August 2012 reiterating that "he does not have a stressor involving a plane crash or helicopter crash with members of his squadron.  His only stressor involving a crash is the helicopter crash" in January 1976 when the Veteran was "taking dive lessons at a civilian dive shop in Lexington Park and he was called in to dive to help with recovery efforts."  This statement identifies that "the dive shop was called St. Mary's Dive Shop and that the owner was [P.C.]."  The statement expresses that the Veteran "is not sure why they called in civilian divers; he was just doing as he was told."  The statement, like other statements on this subject, describes that the Veteran recalls being "quickly separated from the group and, when he resurfaced, he was quite a ways downstream and wasn't sure where he was located."  

The Veteran's attorney also submitted a copy of a newspaper page from January 1976 documenting that a helicopter crashed into the Patuxent river at 9 a.m. on Friday, January 9th, 1976, resulting in the death of the pilot around noon and injury to a mechanic who was treated for exposure and then released.

An October 2012 VA PTSD examination report confirms a current diagnosis of PTSD.  The report indicates that the Veteran described substantially the same details of his claimed stressor events as presented in his other recent statements.  The VA examiner found that both claimed events, if presumed to have occurred, meet the criteria to be considered stressors adequate to support the diagnosis of PTSD.  The examiner also noted that neither stressor was related to fear of hostile military or terrorist activity.

In a March 2013 written statement, the Veteran's attorney largely reiterated the previously presented information regarding the alleged dive rescue stressor, and states that "[t]he name of the man who asked him to dive is [P.C.]" and the Veteran "does not have any more information to provide because he does not know who the 'authorities' were that asked them to participate in the search and rescue.  He was led by [P.C.]"  The statement conceded that the Veteran "cannot 'confirm' or 'corroborate' every detail of his stressors," and argued that the evidence presented was sufficient to "lend[] credibility to his claims."  The March 2013 statement also asserts that the larger of two scars currently on the Veteran's back is the residual of his alleged in-service stab wound associated with the alleged assault stressor event.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Joint Motion found that the Board had not considered the revised 38 C.F.R. § 3.304(f) (which notably came into effect after the Board's decision) or the Court's holding in Ervin v. Shinseki, 24 Vet. App. 318 (2011) (also after the Board's decision, and holding that the liberalizing amendment to 38 C.F.R. § 3.304(f) applies to cases pending before the Court) in rendering its decision, and that a remand for the Board to address these matters is necessary.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states (emphasis added): 
If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

At the outset, the Board notes the August 2011 Joint Motion and Court Order direct (1) that the Board "should properly consider whether the service records noted above corroborate Appellant's and his former spouse's lay statements," and (2) that the Board discuss that "consideration of the amended section 3.304(f) and Ervin, supra, may be pertinent to this case."  As discussed below, the Board finds that the Veteran's alleged stressor events are not corroborated by the service records; the Board finds that the entrance and separation examination reports showing the same lone scar on the Veteran's back are probative evidence weighing against the Veteran's account of the in-service stabbing.  As also discussed below, the Board finds that the amended section 3.304(f) does not apply to this case as the Veteran's alleged in-service stressors do not involve fear of hostile military or terrorist activity.

Notably, it is not alleged that the Veteran engaged in combat in service.  Instead, he currently alleges two non-combat stressors that occurred during his active service: First, the Veteran asserts that he was stabbed in the back during a fight that took place as he was exiting an EM Club.  He states he was treated for such injury in service, and has provided a supporting statement from his former spouse, C.K., indicating she was present during the altercation and took the Veteran to have the back stab wound treated (and that for career purposes they requested that the visit not be documented).  Second, the Veteran asserts that he was involved in a search and rescue diving mission in Maryland following a helicopter crash which resulted in the Veteran becoming separated from others; he has submitted newspaper documentation indicating that a civilian helicopter crashed at the identified location in January 1976.

As discussed above, the Joint Motion found that the Board's vacated decision had not considered the revised 38 C.F.R. § 3.304(f).  Although the Veteran's attorney has submitted a number of statements explaining his legal theory of entitlement to benefits in this case and repeatedly asserts the applicability of the revised 38 C.F.R. § 3.304(f)(3), he does not present any persuasive argument to convince the Board that the provisions of the revised § 3.304(f)(3), which concern "fear of hostile military or terrorist activity," apply to the circumstances presented in the instant case.  The attorney has argued, including in an August 2012 written presentation, that the revised 38 C.F.R. § 3.304(f)(3) applies because "[t]he evidence of record establishes that [the Veteran]'s stressors involved actual or threatened death or serious injury and that his response to the events involved a state of fear, helplessness, and horror."

Although the Veteran has described that the alleged stressor incidents involved danger and were stressful and scary to him, the Veteran's contentions and testimony simply fail to identify any hostile military or terrorist activity involved in either event.  The Board finds no reasonable interpretation of 38 C.F.R. § 3.304(f)(3) through which the cited provisions may apply in the absence of any alleged hostile military or terrorist activity.

The Board acknowledges that language in the regulation clarifying and illustrating pertinent circumstances states: "'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others...."  This language is followed by a number of examples (spelled out in the legal criteria section of this decision, above) which all feature apparent hostile military or terrorist activity and do not correspond the Veteran's claimed stressors in this case featuring personal fighting and an accident.

The Veteran's attorney argues in the August 2012 written presentation that the Veteran's claimed stressors do require application of 38 C.F.R. § 3.304(f)(3) because: "As made clear in the regulatory history of the final rule, 'this regulation is not limited to events or circumstances perpetrated by a foreign enemy.'"  The Board notes that the cited text, in its more complete context, actually reads:

A commenter suggested that the definition of "fear of hostile military or terrorist activity" be extended to include domestic as well as foreign activity.  The regulation is not limited to events or circumstances perpetrated by a foreign enemy.  Therefore, VA makes no change based on the comment.

75 Fed. Reg. 39,843-01, 39,844 (2010).

While the Board recognizes that "hostile military or terrorist activity" clearly includes events that may feature locations and actors that are not foreign, the Board is not persuaded by the attorney's contention that the scope of "hostile military or terrorist activity" involves personal fights and/or accidental peril.

The provisions of 38 C.F.R. § 3.304(f)(3) are limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  Hostile criminal actions, such as the harassment and personal assault stressors alleged by a Veteran are contemplated under the provisions of 38 C.F.R. § 3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012).

In Acevedo v. Shinseki, 25 Vet. App. 286, the Court addressed and rejected an argument substantially similar to that advanced by the Veteran's attorney in this case:

The appellant contends that her in-service stressors are "related to her fear of hostile military activity" because (f)(3) defines that phrase to mean "that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others ...."  App. Br. at 11 (quoting § 3.304(f)(3)).  She argues that the sexual harassment and assault she experienced in service satisfy this definition.  However, this interpretation of § 3.304(f)(3) contradicts the plain meaning of § 3.304(f)(3) and (5).

Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012). 

The Court's analysis in Acevedo continued on to acknowledge that the wording of the regulation invites some overbroad misinterpretation, but that the applicability of the regulation is nevertheless limited to events and circumstances involving actions originating from individuals who commit hostile military or terrorist acts toward the U.S. military; the Court rejected a broader interpretation of the regulation's scope in this regard:

First, § 3.304(f)(3) defines "fear of hostile military or terrorist activity" as deriving from "an event or circumstances ... such as ... an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft."  While it is well established that "such as" indicates that the subsequent examples are not an exhaustive list, the Court finds it significant that the examples provided all involve actions originating from individuals who commit hostile military or terrorist acts toward the U.S. military, not nefarious, or even criminal, acts of one service member directed at another service member.  See  Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002).

In addition, the list of examples provides some context in which to understand the plain meaning of the phrase "hostile military or terrorist activity."  See Tyler, supra.  Here, although every assault, regardless of the participants or the context, could be labeled "hostile," the list of examples clearly indicates that the term carries a more limited definition here.  See, e.g., 38 C.F.R. § 3.1(y)(5) (defining "hostile force" as an entity "whose actions are taken to further or enhance anti-American military, political or economic objectives or views, or to attempt to embarrass the United States").

Hostile criminal actions, like the sexual assault asserted here, of U.S. military personnel directed against other U.S. military personnel are contemplated under the in-service personal assault provisions of subsection (f)(5).  Thus, the Court discerns no merit in the argument that, despite no language plainly supporting such an interpretation, subsection (f)(3) should be interpreted to accommodate the circumstances asserted here.  See  Glover v. West, 185 F.3d 1328, 1332 (Fed.Cir.1999) (noting that regulatory interpretation should "attempt to give full effect to all words contained within that statute or regulation, thereby rendering superfluous as little of the statutory or regulatory language as possible").

Acevedo v. Shinseki, 25 Vet. App. 286, 291-292 (2012). 

The Board reads the regulation's language, consistent with the Court's analysis of the regulation in Acevedo, as describing a scope that does not include the Veteran's claimed in-service stressors because the Veteran's claimed in-service stressors do not involve "fear of hostile military or terrorist activity."  The Board must reject the argument that 38 C.F.R. § 3.304(f)(3) applies to this case in the manner asserted by the Veteran's attorney.  The Board now proceeds to consideration of whether service connection is warranted for PTSD.

The Veteran did not receive any awards or decorations specifically denoting combat participation, and the record does not contain evidence otherwise showing that he engaged in combat with the enemy.  His duties as aviation structural mechanic were of a non-combat nature.  The meaning of "engaged in combat with the enemy" requires that the Veteran have taken part in a fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  Notably, the Veteran has not alleged that he engaged in combat in service.

Instead, the Veteran alleges two stressors in service.  The first alleged stressor event is that he was stabbed in the back during a fight that took place as he was exiting an Enlisted Men's Club.  He states he was treated for such injury in service, and has provided a supporting statement from his former spouse, C.K., indicating she was present during the altercation and took the Veteran to have the back stab wound treated.  While the Veteran and C.K. are competent to testify as to experiences they observed and participated in, their statements are unsupported (and contradicted) by other evidence of record; therefore, their accounts of the altercation in service are deemed not credible.  Significantly, the Veteran's STRs are silent for any notations that he was treated in service for a stab wound; the Board finds it reasonable to presume that the medical treatment for a stab wound would normally be recorded amongst the Veteran's service records.  On August 1976 service separation examination, there was also no mention of a stab wound or associated scar from service.  The only scar noted, a post-back laceration scar, was the scar that was noted on July 1972 service entrance examination; the probative contemporaneous evidence thus indicates that this scar was not incurred during service.

The Veteran has attempted to establish he was treated for a back stab wound in service by submitting photographs of a scar on his back and a single page record appearing to be a copy of a STR from March 1974 and showing suture removal.  The photographs only show that the Veteran has a scar on his back; as a back scar was noted on induction, the photographs are not corroborating evidence that such scar was incurred during service.  The Board finds noteworthy that the Veteran's induction and separation examination reports both show only one scar in the same area.  If an additional scar was acquired during service, an examination at separation sufficiently detailed to account for a scar noted at induction presumably would be expected to have noted a further scar acquired during service.  The Veteran has further asserted, including in his attorney's March 2013 written statement, that he currently has two scars on his back and that the larger scar is a residual of the alleged in-service stabbing.  Once again, however, the Board must note than the recent evidence of scars on the Veteran's back does not suggest the occurrence of an in-service stabbing;  the Veteran's contemporaneous STRs show that he had only one scar on his back at entrance to service and a single scar at separation; evidence of another current scar would suggest one incurred postservice. 

The Board notes that evidence such as the September 2011 VA medical record describing "old active service related scars on his back" does not constitute probative medical evidence that any scar on the Veteran's back was incurred during service; there is no suggestion that this characterization is based on any information beyond the Veteran's own description of history and recent post-service observation of the presence of scars.  The Board notes the holding in LeShore v. Brown, 8 Vet.App. 406, 409 (1995), that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.


The March 1974 STR, showing suture removal, is also lacking entirely in probative value as it does not identify the patient treated or the anatomical location of the sutures removed.  The Board notes that in the Veteran's July 2006 VA Form 9, substantive appeal, he stated that he received this document from VA, and that his patient identification was contained on the reverse side of the document; however, he did not submit the reverse of the document at that time.  He stated further that he could provide a copy of the record to VA if necessary.  In the Board's October 2007 remand, the Veteran was advised that this record was not amongst the STRs received from the National Personnel Records Center.  He was also advised of the inadequacies of his submission and was asked (as he offered) to "submit any additional [STRs] that [might] be in his possession, in particular any containing additional information on treatment for his reported stabbing in service."  With March 2012 correspondence, the Veteran's attorney submitted a two-sided copy consisting of, on one side, the March 1974 STR and, on the reverse side, another record dated a full year later (in March 1975).  The contents of the reverse side dated a year later precisely match a document in the claims file, and the document in the claims-file appears to be an original which does not show/include the March 1974 STR nor is it otherwise a double-sided document.  Also, the submitted March 1974 STR appears to be a continuation of a record from a preceding page, and the preceding page has not been submitted or otherwise accounted for.  The authenticity of this submitted March 1974 STR was accordingly called into question.

Because the Veteran and his attorney indicated that they possess an original document from which this two-sided photocopy was made (apparently at the attorney's office), the Board sought to verify the authenticity of the document.  The Veteran's attorney submitted an August 2012 affidavit expressing his belief that the two-sided record in his possession has "no indication that this is not an original service medical record."  However, the March 1975 STR in the claims-file appears by all indicia to be the actual original service record; this claims-file version is clearly an original form with comments handwritten in original ink on appropriately aged paper.  In July 2013, the Veteran's attorney presented for the Board's inspection the purported "original" double-sided STR in his possession.  As documented in a July 2013 Report of Contact in the claims-file, the Veteran's attorney produced a 2-sided document that upon inspection was not an original service treatment record but merely a copy.  It was clear to observation that the 1-sided version in the claims-file is an original and that the double-sided version presented by the Veteran's attorney is a reproduction made on a different type of paper.

The Board finds that the correct original March 1975 STR is that document which is contained in the claims-file among the Veteran's official set of service records obtained from the service department.  The Board finds that correct original March 1975 STR is a single-sided document with no content on its reverse side.  Accordingly, the March 1975 STR is not authentically linked to any March 1974 STR concerning stitch removal.  Thus, the submitted copy of a March 1974 STR concerning stitch removal remains unauthenticated and is not recognized as a true page of the Veteran's STRs for the reasons discussed above.  The submitted copy of a March 1974 STR is entirely lacking in probative value as it does not identify the patient treated or the anatomical location of the sutures removed.

The Veteran's STR's clearly documenting his scarring at entrance and at separation, showing the same lone scar on the back at both times, is contemporaneous highly probative evidence.  This highly probative evidence strongly contradicts the Veteran's recent assertions that a new scar was created during service in connection with the alleged stabbing.

The Board observes that there are additional factors weighing against the apparent credibility of the Veteran's testimony concerning the alleged in-service assault and stabbing.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, bad character, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness' testimony").  The account of the Veteran is self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  This is so because the Veteran's account, if believed, would support his claim of entitlement to VA monetary benefits.  The Board also notes that these self-serving statements appear to be somewhat inconsistent with the Veteran's earlier accounts of his in-service traumatic stressor events.  The Veteran's earliest documented account of a traumatic in-service stabbing, documented in the August 2003 private report, refers to at least two such stabbing incidents whereas he has more recently claimed only one in-service stabbing; this inconsistency has not been explained and also weighs against determining that the Veteran's testimony regarding  events in service is reliable and credible.

The Board also observes that the Veteran's earlier statements regarding in-service stabbing were inconsistent regarding when the event took place.  In August 2003, the Veteran recalled that it took place in December 1973 or 1974.  In December 2009, he recalled that the stabbing was in approximately 1975.  By attempting to corroborate his claim by submitting a copy of an STR showing suture removal in March 1974 (for an unidentified patient), the Veteran implicitly asserted that the stabbing took place during around late February or early March 1974.  These inconsistencies weigh against a finding that his testimony is reliable and credible.

Regarding the testimony of the Veteran's former spouse, the Board finds that this testimony fails to overcome the probative weight of the STRs weighing against the claim.  The Board observes that her statement indicates that the stabbing took place during Spring of 1974; this does not appear consistent with the Veteran's prior testimony that the stabbing took place in December, and it is also somewhat inconsistent with the Veteran's later indication that it happened in late February or early March.  Furthermore, the Veteran's former spouse explained that it was important to the Veteran that the event not be documented due to concerns about his career.  However, while this may explain why the Veteran did not want the report the fight to authorities, it does not clearly explain why there would be no documentation of the Veteran receiving medical treatment for the wound itself; on the other hand, assuming that the Veteran was motivated and able to convince the medical providers to not document his medical treatment, his presentation is further confusing in that he has submitted a copy of a March 1974 STR (for an unidentified patient) which he asserts is documentation of medical care associated with the event (contradicting his former spouse's account).


In light of the inconsistency of the various indications from the Veteran and in light of the probative contrary evidence, the Board finds that the accounts of the altercation in service (including consideration of his former spouse's statement) are not credible.  Again, significantly, there is no credible documentation of treatment for a stab wound during service and the evidence indicates no stab wound history nor any in-service incurrence of a residual scar (as alleged by the Veteran) at the time of his complete medical examination at separation from service.

Without credible corroborating evidence, the Board is unable to accept the Veteran's testimony regarding this alleged stressor event as sufficient to establish the occurrence of the described traumatic stressor.

The second alleged stressor event involves the Veteran's allegation that he participated in search and rescue mission following a helicopter crash into the Patuxent River.  The Veteran's accounts of this event have been various and inconsistent.  VA has been unable to corroborate this event occurred as described or that the Veteran participated in such event in any way.

In March 2012 correspondence, the Veteran's attorney reported the stressor event involved a helicopter from a construction site crashing into the Patuxent River in Maryland.  At the time of the crash, the Veteran was allegedly participating in private recreational activity (i.e., taking dive lessons) in the area and was requested to dive to help with the recovery efforts.  When he dove into the river, he was quickly separated from the group and when he resurfaced, he was distanced from the group and unsure of his location.  The alleged incident was described as stressful and scary to him.

The attorney cites to the amended 38 C.F.R. § 3.304(f), but does not explain how the amendments to § 3.304(f) apply to the circumstances presented in the instant case.  Once again, as with the stressor involving the alleged in-service stabbing, the Board finds no reasonable interpretation of 38 C.F.R. § 3.304(f)(3) through which the cited provisions may apply in the absence of any alleged hostile military or terrorist activity.  The Veteran and his attorney do not present any persuasive argument to convince the Board that the provisions of the revised § 3.304(f)(3), which concern "fear of hostile military or terrorist activity," apply to the circumstances presented in the report of a rescue effort involving a civilian helicopter crash accident.  The Board shall proceed to analyze the evidence to determine whether the claimed in-service stressor may be considered to have been credibly established as having occurred.

The Board finds that the Veteran's testimony asserting his participation in a traumatizing dive-rescue activity involving a civilian helicopter crash is not credible.  The Veteran's recent assertions of experiencing this traumatic event are not consistent with the fact that his earlier accountings of in-service traumas either entirely omitted this event or described it in highly inconsistent terms.

The May 2003 letter from the Veteran's private psychiatrist documents that the Veteran's reported PTSD stressors during treatment from December 2001 to May 2003 featured physical violence and that "he also lost friends in a crash."  The alleged stressors at that time did not include any diving rescue activity involving a civilian helicopter accident, as he would later allege.  Likewise, the August 2003 medical report contains detailed information from review of prior records and an early July consultation with the Veteran.  This report expressly addresses and seeks to support the Veteran's contention of incurring PTSD due to service; significantly, the alleged in-service stressors reported as of that time did not include any diving rescue activity involving a civilian helicopter accident, as he would later allege.  The report describes stressors featuring altercations and "an air crash in the squadron killing one of his friends."  In light of the nature and detail of these reports, the Board believes it is reasonable to presume that the Veteran's account of a highly significant and traumatic rescue-recovery diving event involving a helicopter crash would have been included in the reports had the Veteran included such an event in his accounting of in-service traumas at that time.  The absence of this event from these reports strongly suggests that the Veteran did not identify any such event amongst his in-service traumas at the time, despite later describing this event and focusing attention upon it as a most critical in-service traumatic stressor.

From the available evidence, it appears that the first time that the Veteran added a diving rescue activity associated with a civilian helicopter accident to his account of in-service stressor events was on August 2003 VA consultation.  At that time, he described recovering the bodies of his "friends" from a plane crash in 1973, being stabbed in the back in an assault in 1973 or 1974, and being a student diver participating in search and rescue associated with a helicopter striking a bridge in Maryland during which he was separated from the dive team and found himself in the dark.  Even at that time, however, the 1973 plane crash incident was emphasized by multiple repetitions in the report identifying the Veteran's involvement in recovering the bodies of 10 friends in the crash as the key in-service trauma.

The March 2012 written statement from the Veteran's attorney asserts that the Veteran "does not have a stressor involving a plane crash or helicopter crash with members of his squadron.  His only stressor involving a crash is the helicopter crash...."  This is repeated in the attorney's August 2012 statement.  The fact that the Veteran has in the past repeatedly asserted that he has incurred PTSD due to the trauma of recovering the bodies of his friends or otherwise dealing with the death of his fellow servicemen in a plane crash, and that he now essentially concedes that his in-service traumatic stressors do not include any such event, is a significant inconsistency in his accounts of in-service traumatic stressors.  The Board also observes that the Veteran's description of the plane crash involved at one point the death of one friend, but later was inconsistently described as involving his personally recovering the bodies of as many as 10 of his friends killed in a plane crash; the Veteran now appears to have withdrawn or abandoned his prior descriptions of this traumatic event involving a plane crash as having occurred at all.  Without corroboration by independent and credible supporting evidence, such contradictory accounts belie his credibility as to pertinent details and events associated with alleged in-service stressor events.  The significant inconsistency of the Veteran's statements weighs against finding his testimony regarding events in-service to be reliable and credible.

Although there is evidence establishing that a civilian helicopter crashed into the river in January 1976 at the location the Veteran identifies, the Board must make a determination as to whether the evidence supports a finding that the Veteran participated in the events he has alleged.  Aside from the Veteran's own testimony, which the Board finds to be not credible, there is absolutely no evidence of record even suggesting that the Veteran (or any civilian diving students) were involved in any fashion with the helicopter crash or its aftermath.  Aside from the Veteran's own testimony, which the Board finds not credible, there is absolutely no evidence of record otherwise indicating that the Veteran experienced a traumatic incident while scuba diving during his period of military service.  The January 1976 newspaper copy documents the occurrence of a helicopter crash in the identified location and discusses the pilot's death, another injury, and investigation by "Maryland state and marine police."  It provides no corroboration of the Veteran's account of civilian diving students participating in any fashion.

As the Board finds that the Veteran's lay testimony regarding this event is not reliable and credible, this testimony is not adequate to establish the occurrence of the alleged in-service traumatic stressor the Veteran describes.  The Veteran is competent to testify as to his recollections of participating in the alleged diving activity.  The Board has carefully considered the statements of the Veteran asserting that he was called in as a civilian diving student to perform rescue and recovery search diving at the scene of a civilian helicopter crash.  The Board finds that the Veteran's statements are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, bad character, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness' testimony").

The account of the Veteran is self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  This is so because the Veteran's account, if believed, would support his claim of entitlement to VA monetary benefits.  The Board also notes that these self-serving statements appear to be inconsistent with the Veteran's earlier accounts of his in-service traumatic stressor events.  As discussed above, the Veteran's original reports to his medical providers featured a list of traumatic in-service events that did not include the now-alleged civilian helicopter crash but did include a number of other events including allegedly recovering the bodies of 10 of his friends from a military plane crash.  The Board finds a significant inconsistency is presented from the fact that the Veteran has apparently withdrawn or abandoned his prior assertions concerning the occurrence of a plane crash and recovering the bodies of his friends.  The Board finds inconsistency in the fact that the Veteran is now asserting that he was traumatized by being called in as a civilian diving student to perform a rescue and recovery search following a civilian helicopter crash which involved none of his friends and during which the Veteran never successfully reached the vehicle or performed any recovery.

The Board observes that the Veteran describes that he was unfamiliar and inexperienced with the location and nature of the described diving activity, and that this diving activity was unrelated to his military service other than having coincided with the period of service.  The Board also observes that the identified helicopter crash was in winter and that the newspaper information indicates that the surviving passenger in the helicopter was "treated for exposure" presumably due to the cold water temperatures.  It is reasonable to consider that the conscription of inexperienced civilian diving students to perform a search, rescue, and/or recovery operation involving a deadly helicopter crash in a dangerously cold river would be a highly unusual event.  The Veteran's account provides no suggestion of an explanation as to why civilian diving students were involved, as alleged. 

The Board also observes that the newspaper information indicates that the identified helicopter crash occurred at "9 a.m." and the Veteran testified, at his July 2007 Board hearing, that the diving event was intended "to recover bodies and the helicopter."  The Veteran endorsed his representative's summary that he was "called out to help with the recovery of people who were injured or died in the crash...."  However, the newspaper information indicates that the helicopter accident involved the death of only the pilot "about three hours after the 9 a.m. accident," and only one other injury involving "exposure" with the injured man treated and released from a local hospital.  The Veteran testified, at the July 2007 Board hearing that he was called upon to dive in the afternoon, and late enough that "it was getting dusk."  The Board finds no apparent explanation for the seemingly unusual proposition that civilian divers would be enlisted in the late afternoon to "recover bodies" or otherwise rescue people from a morning crash in dangerously cold water when it appears that the only two people involved in the crash had already been recovered and accounted for (it is only reasonable to assume that the man with "exposure" had been recovered in the morning along with the pilot, and in any event was not in the cold water for the duration leading into late afternoon as his exposure required only brief treatment).  The Board further finds it to be an unusual proposition to suggest that civilian divers would otherwise be expected to "recover the helicopter" itself by somehow retrieving the heavy mechanical wreckage from the water.  The Veteran has not presented any explanation that reconciles these apparent peculiarities of his account of events.

The Board has carefully considered the several factors weighing against the apparent credibility of the Veteran's testimony concerning diving after the helicopter crash.  Without corroborating evidence, the Board is unable to accept the Veteran's testimony regarding his participation in such a diving rescue and recovery activity as sufficient to establish the occurrence of the alleged traumatic stressor.

The Board notes that both private and VA treatment records show diagnoses of PTSD.  However, these diagnoses are based on the Veteran's unsupported history of having been the victim of a stabbing incident and/or of having been involved in a helicopter crash search and rescue mission in service.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an opinion by a mental health professional based on a postservice examination of the Veteran cannot be used to establish the occurrence of a stressor).  Some items of medical evidence contain comments suggesting that examiners believed or assumed that the Veteran's alleged in-service stressor events occurred, including the October 2012 VA examination report, but such comments do not constitute probative evidence of such occurrence when the commenters indicate no basis for knowledge of the events beyond the Veteran's own account.  A bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  The positive etiology opinions of record are not probative evidence establishing a nexus between PTSD and military service; this is because the predicate stressor events relied upon are not shown to have actually occurred.

Without evidence that the Veteran engaged in combat or credible supporting evidence of an in-service stressor, even unequivocal medical evidence that he has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.

In summary, the record does not show that the Veteran engaged in combat with the enemy and there is no credible supporting evidence of an in-service stressor.  As a threshold requirement for establishing service connection for PTSD is not met, the preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt doctrine does not apply and the claim must be denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


